Dismissed and Memorandum Opinion filed July 28, 2005








Dismissed and Memorandum Opinion filed July 28, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00669-CR
NO. 14-05-00685-CR
____________
 
MARIO MADRIGAL, JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
 Harris County, Texas
Trial Court Cause Nos. 992,168
& 992,169
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to violation of a protective
order (cause number 992,168) and burglary of a habitation (cause number
992,169).  In accordance with the terms
of plea bargain agreements with the State, the trial court sentenced appellant
on February 8, 2005, to confinement for four years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 28, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).